 



Exhibit 10.23
*** Text Omitted and Filed Separately
Pursuant to a Confidential Treatment Request
Under 17 C.F.R. §§ 200.80(b)(4)
and 240.24b-2
THIRD AMENDMENT TO THE AGREEMENT ENTITLED
“LICENSE AGREEMENT to Hepatitis Virus Immunology and Immunotherapy”
ENTERED INTO SEPTEMBER 23, 1991
BETWEEN THE SCRIPPS RESEARCH INSTITUTE AND CYTEL CORPORATION
This Third Amendment to the agreement entitled “License Agreement to Hepatitis
Virus Immunology and Immunotherapy” (the “Third Amendment”) is entered into and
made effective as of July 30, 2005 (the “Amendment Effective Date”) by and
between The Scripps Research Institute, a California nonprofit public benefit
corporation (“TSRI”) located at 10550 North Torrey Pines Road, La Jolla,
California 92037, and Epimmune Inc. (“Licensee”), a Delaware corporation located
at 5820 Nancy Ridge Drive, San Diego, California, 92121, with respect to the
facts set forth below.
WITNESSETH
WHEREAS, TSRI and Licensee previously entered into that certain License
Agreement effective as of September 23, 1991 (the “Agreement”); and
WHEREAS, TSRI and Licensee previously amended the Agreement by an amendment
effective June 17, 1992 (the “First Amendment”); and
WHEREAS, TSRI and Licensee further amended the Agreement by an amendment
effective October 12, 1995 (the “Second Amendment”); and
WHEREAS, TSRI and Licensee agreed in the Agreement to amend the Agreement at the
time each sublicense is being negotiated, to set a specific royalty percentage
applicable to sublicense royalties for that sublicense agreement, all as further
set forth in the Agreement.
NOW THEREFORE, TSRI and Licensee hereby agree to amend the Agreement as follows:

  1.   All capitalized terms not defined in this Third Amendment shall have the
meaning given to them in the Agreement.     2.   Section 3.5 of the Agreement is
hereby amended to add the following sentence to the end of Section 3.5:        
For clarification, “Sublicense Royalties” exclude any payments made to Epimmune
(a) for the purchase of equity securities at fair market value or as part of a
strategic relationship

1



--------------------------------------------------------------------------------



 



      involving significant intellectual property rights of Epimmune in addition
to the Patent Rights, or (b) as funding at cost for research and development
activities currently being conducted by Epimmune personnel.     3.   Section 3.5
of the Agreement is hereby amended to include the following additional paragraph
at the end of the Section:

  3.5.1   Sublicense Royalties for Innogenetics Sublicense. Pursuant to
Section 2.2 hereof, Epimmune has granted a sublicense to Genencor International,
Inc., which was effective as of July 9, 2001, and was assigned by Genencor
International, Inc. to Innogenetics, NV (“Innogenetics”) on March 30, 2004, as
may be amended (the “Innogenetics Sublicense”). Pursuant to this Section 3.5
Epimmune and TSRI have agreed that the following royalty shall be payable on
Sublicense Royalties paid to Epimmune under the Innogenetics Sublicense:
(i) Epimmune shall pay to TSRI [...***...] of all Sublicense Royalties, which
are not royalties on Net Sales of Licensed Products, received by Epimmune
pursuant to the Innogenetics Sublicense; and (ii) for Sublicense Revenues which
are royalties on the Net Sales of Licensed Products by Innogenetics or its
sublicensees, Epimmune shall pay (or shall cause Innogenetics to pay) to TSRI an
amount equivalent to [...***...] of what is due to Epimmune from Innogenetics as
a royalty on Net Sales of Licensed Products by Innogenetics and its sublicensees
calculated in accordance with the terms of the Innogenetics Sublicense (but
excluding any payment by Innogenetics to any third party of amounts due under
any license agreement between Epimmune and such third party), without taking
into account any offsets or credits against such amount paid by Innogenetics to
Epimmune as a result of the royalty owed to TSRI, but in no event shall the
royalty paid to TSRI on Sublicense Revenues which are royalties on Net Sales of
Licensed Products by Innogenetics and its sublicensees be less than [...***...]
of Net Sales of Licensed Products by Innogenetics and its sublicensees
(calculated in accordance with the terms of the Innogenetics Sublicense).

  4.   Each party for itself and its respective subsidiaries, related entities,
predecessors, successors, heirs, executors, administrators, officers, directors,
agents, employees and assigns (as applicable), fully and forever releases and
discharges the other party and its respective subsidiaries, related entities,
predecessors, successors, heirs, executors, administrators, officers, directors,
shareholders, agents, employees and assigns (as applicable), with respect to any
and all claims, obligations, debts, liabilities and causes of action, of every
nature, kind and description, in law, equity or otherwise, whether known,
unknown, suspected, unsuspected, anticipated or unanticipated, including,
without limitation, any right of termination under the Agreement, arising out of
or relating to the failure to have determined the specific royalty percentage
under Section 3.5 of the Agreement with respect to the Innogenetics Sublicense
prior to the date of this Amendment Effective Date, and each party promises and
agrees that it will never sue the other or otherwise institute or participate in
any legal or administrative proceedings against the other with respect to such
failure to have determined the specific royalty percentage under Section 3.5 of
the Agreement with respect

*CONFIDENTIAL TREATMENT REQUESTED

2



--------------------------------------------------------------------------------



 



      to the Innogenetics Sublicense prior to the date of this Amendment
Effective Date. With respect to the matters released herein, the parties
expressly waive any and all rights and benefits conferred upon them by statute,
if any, or common law principle of similar effect to the effect that general
releases do not extend to unsuspected claims, including statutory language
similar to Section 1542 of the Civil Code of the State of California, which
states as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

      TSRI has relied on the representations of Epimmune regarding amounts due
to TSRI under Section 3.5 of the Agreement. If those representations are in
error, then this Section 3 of the Third Amendment shall be rendered null and
void ab initio.         In addition, if Epimmune fails to make any payments
required by Section 3.5 of the Agreement (and does not cure such failure by
making such payment within thirty (30) days after written notice of the failure
from TSRI), this Section 3 of the Third Amendment shall be rendered null and
void ab initio.     5.   Except as specifically modified or amended hereby, the
Agreement as amended by the First and Second Amendments shall remain in full
force and effect and, as so modified or amended, is hereby ratified, confirmed
and approved. No provision of this Third Amendment may be modified or amended
except expressly in writing signed by both parties.     6.   In the event of any
conflict or inconsistency between the terms of the Agreement as amended by the
First and the Second Amendment, and the terms of this Third Amendment, the terms
of this Third Amendment shall prevail.     7.   This Third Amendment, together
with the Agreement, the First Amendment, and the Second Amendment constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes any prior written and oral agreements and discussions.    
8.   This Third Amendment may be executed in counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. This Third Amendment shall be construed in accordance with, and
governed in all respects by, the laws of the State of California without giving
effect to principles of conflicts of laws.     9.   This Third Amendment shall
terminate ab initio if payment for amounts due as of the Amendment Effective
Date pursuant to Section 3.5 of the Agreement are not received by TSRI within
ten (10) days of the Amendment Effective Date, or by July 31, 2005, whichever is
the first to occur.

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Third Amendment.

             
 
           
LICENSEE:
      TSRI:    
 
           
Epimmune Inc.
      The Scripps Research Institute    
 
           
/s/ Emile Loria
      /s/ Arnold LaGuardia    
 
           
Emile Loria, M.D.
President &CEO
      Arnold LaGuardia
Executive Vice President    
 
           
Date: 7/29/05
      Date: 8/1/05    

4